Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains implied phrases, in particular “The present disclosure is notably direct to…”.  Correction is required.  See MPEP § 608.01(b).

EXAMINER’S NOTE
	Claim 20 is directed to a computer program product comprising a computer readable storage medium. This claim was found to be statutory in light of paragraph [0088] with has a positive statement that computer readable storage medium does not include transitory signals per se. It states “A computer readable storage medium , as used herein ,is not to be construed as being transitory signals per se , such as radio waves or other freely propagating electromagnetic waves , electromagnetic waves propagating 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (“Oscillatory Neural Networks Based on TMO Nano-Oscillators and Multi-Level PRAM Cells” – hereinafter referred to as Jackson.) and further in view of Jackson et al. (“Implementing Delay Insensitive Oscillatory Neural Networks Using CMOS and Emerging Technology” – hereinafter referred to as Thomas.)

In regards to claim 1, Jackson discloses a computing network comprising:
a first layer comprising a first set of oscillators; (Jackson figure 1, teaches yn(t) is the output from neighboring neurons, which means there is other neurons. The examiner interprets this to be first layer of neurons, wherein the neurons are oscillatory, as they are part of an oscillatory neural network (ONN). Also the abstract disclose ONN implement oscillators and synaptic weights.)

a second layer comprising a second set of oscillators; (Fig. 1 neuron 1 is layer two, which is drawing of single neuron but it there are many of them.)

a plurality of adjustable coupling elements between the oscillators of the first set; and (Jackson page 234 teaches right column last paragraph teaches “A unique feature of these oscillators is that they can be precisely tuned in frequency over several orders of magnitude with a single resistor…” and abstract teaches “This work proposes an RRAM-based ONN that couples oscillatory “neurons” through weight “synapses”…” wherein this shows the neurons are coupled by way of weighted (adjustable) synapses (coupling elements).)

a plurality of nonlinear elements, the plurality of nonlinear elements being configured to couple output signals of the first layer to the second layer; and (Jackson page 235 right column section B first paragraph teaches “The synapses in this ONN implementation consist of a MLC RRAM device and an XOR gate, as shown in Fig. 2c The signals are summed and their phases add as modulated by the weight of the synaptic connection.)

However Jackson does not explicitly disclose an encoding unit configured to receive input signals; convert the input signals into phase-encoded output signals; and provide the phase-encoded output signals to the first layer. 

Thomas discloses an encoding unit configured to receive input signals; convert the input signals into phase-encoded output signals; provide the phase-encoded output signals to the first layer. (Thomas figure 2 teaches a PLL used in ONN, wherein the PLL has an oscillator. Page 623 first paragraph teaches instead of introducing delay at every point in the network, the delay is lumped at the input of each PLL. This means that the input before the PLL, which contains the oscillators, the input received, converted into phase encoded output signal by adding time delay, and then feed into PLL which contains the oscillators.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jackson with that of Thomas to allow for encoding an input signal as both references deal with the use of oscillators in oscillatory neural networks. The benefit of doing so that is allows for better synchronizing in the network creating a more efficient system.

In regards to claim 3, Jackson in view of Thomas discloses the computing network of claim 1, wherein the computing network is configured to perform a training of the network by adjusting weights of the adjustable coupling elements. (Jackson page 236 section B first paragraph teaches training the system using Hebbian Learning algorithm. This teaches training by adjusting weights of synapses as that the Hebbian Learning algorithm teaches.)

In regards to claim 4, Jackson in view of Thomas discloses the computing network of claim 1, wherein the network is configured to combine a plurality of output signals of the first layer into a common input signal of the second layer. (Jackson figure 1 teaches wherein output previous layer is combined and used as input into next layer.)

In regards to claim 5, Jackson in view of Thomas discloses the computing network of claim 1, wherein the network is configured to divide one or more output signals of the first layer into a plurality of input signals of the second layer. (Thomas Figure 3 shows wherein the output from any neuron can be sent to any of this neighboring neurons to be used as input, examiner interprets this be dividing a output into a plurality of inputs.)

In regards to claim 6, Jackson in view of Thomas discloses wherein the network comprises a first number N of input nodes and a second number M of one or more output nodes, wherein M<N. (Jackson figure 1 teaches wherein there are two input nodes (yn) and they are fed into an output node (neuron 1). This case M (1 neuron) is less than N (2 neurons).)

In regards to claim 7, Jackson in view of Thomas discloses the computing network of claim 1, further comprising a decoding unit, the decoding unit being configured to:
receive phase-encoded result signals from the second layer or a further layer; decode the phase-encoded result-signals. (Thomas figure 2 and page 623 first paragraph teaches phase encoded signals and Jackson figure 1 teaches passing output of a previous layer to the next layer. Figure 14 in Jackson and figure 6 in Thomas teaches wherein encoded input is decoded to obtain a matched pattern. The examiner interprets decoding an encode input signal to wherein the input is processed and pattern matching is performed to get a result.)

In regards to claim 8, Jackson in view of Thomas discloses the computing network of claim 1, further comprising:
one or more further layers comprising a further set of oscillators; a plurality of nonlinear elements being configured to couple output signals of the second layer to the further layers. (Jackson figure 1 and abstract disclose a oscillatory neural network with oscillators in each neuron and there are layers. Jackson page 235 right column section B first paragraph teaches “The synapses in this ONN implementation consist of a MLC RRAM device and an XOR gate, as shown in Fig. 2c The signals are summed and their phases add as modulated by the weight of the synaptic connection. This teaches a plurality of nonlinear elements to couple output signals. While Jackson does not explicitly state there are more layers in the neural network. It is well known that neural networks can contain many layers herein the output of one is passed on the next as input and would have been obvious to do.)

In regards to claim 9, Jackson in view of Thomas discloses the computing network of claim 1, comprising one or more adjustable coupling elements between the oscillators of the second set. (Jackson page 234 teaches right column last paragraph teaches “A unique feature of these oscillators is that they can be precisely tuned in frequency over several orders of magnitude with a single resistor…” and abstract teaches “This work proposes an RRAM-based ONN that couples oscillatory “neurons” through weight “synapses”…” wherein this shows the neurons are coupled by way of weighted (adjustable) synapses (coupling elements).)

In regards to claim 10, Jackson in view of Thomas discloses the computing network of claim 1, wherein the coupling elements are selected from the group consisting of programmable resistors and programmable capacitors. (Jackson page 234 teaches right column last paragraph teaches “A unique feature of these oscillators is that they can be precisely tuned in frequency over several orders of magnitude with a single resistor…” and abstract teaches “This work proposes an RRAM-based ONN that couples oscillatory “neurons” through weight “synapses”…” wherein this shows the neurons are coupled by way of weighted (adjustable) synapses (coupling elements).)

In regards to claim 11, Jackson in view of Thomas discloses the computing network of claim 1, wherein the nonlinear elements are selected from the group consisting of transistors and diodes.  (Jackson page 234 cites “The neurons of the system are implemented as PLLs built around the RRAM-based nano-oscillator, which consists of an unformed RRAM cell in series with a PMOS transistor.”)

In regards to claim 12, Jackson in view of Thomas discloses the computing network of claim 1, wherein the second layer comprises one or more auxiliary voltage supplies configured to supply an auxiliary voltage to one or more oscillators of the second layer. (Jackson figure 3a shows a voltage supply and oscillator in each neuron, thus the second layer would contain an auxiliary voltage supply to oscillator.)

In regards to claim 13, Jackson in view of Thomas disclose the computing network of claim 1, wherein the oscillators are embodied as relaxation oscillators. (Thomas page 622 left column paragraphs 1-2 states “By including a transistor in series with a transition metal-oxide device, a low-power relaxation oscillator can be built with a high degree of tunability. The detailed operation of these Nano oscillators is given in [5]. These nano-oscillators can scale to tens of nanometers, and are capable of low power operation over a large operating range.” This teaches the oscillators are embodied as relaxation oscillators as the nano-oscillators described are used as basis of the Oscillating neural network used by Thomas.)

In regards to claim 14, Jackson in view of Thomas disclose the computing network of claim 13, wherein the relaxation oscillators comprise solid-state phase change materials having a first phase state and a second phase state. (Jackson page 238 right column last paragraph – left column first paragraph teaches the oscillators have two states they transition between, which are insulating and metallic phase. Thus it teaches solid state change materials have a first and second phase state.)

In regards to claim 15, Jackson in view of Thomas disclose the computing network of claim 14, wherein the first phase state is a metallic state and the second phase state is an insulating state. (Jackson page 238 right column last paragraph – left column first paragraph teaches the oscillators have two states they transition between, which are insulating and metallic phase. Thus it teaches solid state change materials have a first and second phase state.)

In regards to claim 17, Jackson discloses a method for performing computing by means of a computing network, the method comprising:

the first layer including a first set of oscillators, (Jackson figure 1, teaches yn(t) is the output from neighboring neurons, which means there is other neurons. The examiner interprets this to be first layer of neurons, wherein the neurons are oscillatory, as they are part of an oscillatory neural network (ONN). Also the abstract disclose ONN implement oscillators and synaptic weights.) the computing network further including a plurality of adjustable coupling elements between the oscillators (Jackson page 234 teaches right column last paragraph teaches “A unique feature of these oscillators is that they can be precisely tuned in frequency over several orders of magnitude with a single resistor…” and abstract teaches “This work proposes an RRAM-based ONN that couples oscillatory “neurons” through weight “synapses”…” wherein this shows the neurons are coupled by way of weighted (adjustable) synapses (coupling elements).)of the first set and a plurality of nonlinear elements;  (Jackson page 235 right column section B first paragraph teaches “The synapses in this ONN implementation consist of a MLC RRAM device and an XOR gate, as shown in Fig. 2c The signals are summed and their phases add as modulated by the weight of the synaptic connection.)

providing, by a second layer or a further layer of the computing network, result signals, the second layer including a second set of oscillators; and  (Fig. 1 neuron 1 is layer two, which is drawing of single neuron for simplicity, but it there can be many of them, also it provides an output or result signal.)

However Jackson does not explicitly disclose receiving, by an encoding unit, input signals; converting the input signals of the encoding unit into phase-encoded output signals; providing the phase-encoded output signals to a first layer of a computing network, decoding, by a decoding unit, the phase-encoded result signals. 

Thomas teaches receiving, by an encoding unit, input signals; converting the input signals of the encoding unit into phase-encoded output signals; providing the phase-encoded output signals to a first layer of a computing network; (Thomas figure 2 teaches a PLL used in ONN, wherein the PLL has an oscillator. Page 623 first paragraph teaches instead of introducing delay at every point in the network, the delay is lumped at the input of each PLL. This means that the input before the PLL, which contains the oscillators, the inputis received, converted into phase encoded output signal by adding time delay, and then feed into PLL which contains the oscillators.) and decoding, by a decoding unit, the phase-encoded result signals. (Thomas figure 6 teaches wherein encoded input is decoded to obtain a matched pattern. The examiner interprets decoding an encoded input signal to wherein the input is processed and pattern matching is performed to get a result.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jackson with that of Thomas to allow for encoding an input signal as both references deal with the use of oscillators in oscillatory neural networks. The benefit of doing so that is allows for better synchronizing in the network creating a more efficient system.

In regards to claim 19, it is the method embodiment of claim 3 with similar limitations and thus rejected using the reasoning found in claim 3. 

In regards to claim 20, it is the computer program product embodiment of claim 17 with similar limitations and thus rejected using the reasoning found in claim 17.



Claims 1, 3-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (“Oscillatory Neural Networks Based on TMO Nano-Oscillators and Multi-Level PRAM Cells” – hereinafter referred to as Jackson.) in view of Jackson et al. (“Implementing Delay Insensitive Oscillatory Neural Networks Using CMOS and Emerging Technology” – hereinafter referred to as Thomas.) and further in view of Wei Yi (US 2018/0226452 A1 – hereinafter referred to as Yi.)

In regards to claim 16, Jackson in view of Thomas disclose the computing network of claim 14,  but fails to disclose wherein the solid state phase change material is selected from the group consisting of VO2, V4O7, V6O11, V2O3, V6O13, V5O9, VO, V8O15, NbO2, Ti2O3, LaCoO3, Ti3O5, SmNiO3, NdNiO3, PrNiO3, and Fe3O4.
Yi discloses wherein the solid state phase change material is selected from the group consisting of VO2, V4O7, V6O11, V2O3, V6O13, V5O9, VO, V8O15, NbO2, Ti2O3, LaCoO3, Ti3O5, SmNiO3, NdNiO3, PrNiO3, and Fe3O4. (Yi para. [0003] teaches wherein relaxation oscillators are used and paragraph [0006] teaches the use of Vanadium dioxide (VO2) and states that it can be replaced with other types of materials possessing similar thermally-driven insulator to metal transitions. The material can be a binary, ternary, or more sophisticated oxide compounds, or other materials such as chalcogenides.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the teachings of Jackson in view of Thomas with that of Yi in order to use a solid state change material selected from the group consisting of VO2, V4O7, V6O11, V2O3, V6O13, V5O9, VO, V8O15, NbO2, Ti2O3, LaCoO3, Ti3O5, SmNiO3, NdNiO3, PrNiO3, and Fe3O4, as all the references deal use of oscillators. It would have been obvious to try any other similar material as suggested by paragraph [0006] of Yi.
Allowable Subject Matter
Claims 2 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358.  The examiner can normally be reached on Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAULINHO E SMITH/Primary Examiner, Art Unit 2125